Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 8, 9, 11-14, 18, 19,   22-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masuoka et al. (U.S. Pub No. 2005/0136845 A1) in view of Sung et al (U.S. Pub No. 2006/0050728 A1).

1. Masuoka teaches a method for reducing communications between one or more servers and a wireless device, and for providing enhanced security and privacy to a wireless beacon service [par 0050, 0076, 0200, The client location is then reported as the location of this associated mini-beacon. The calculation can be accomplished locally by the mobile computing user providing greater privacy protection or by a location server. The mini-beacon apparatus of the present invention is also useful with location-based applications and web services, and for many important system functions, such as service discovery, service access, network routing and security. Further, a specific design for an apparatus that is a low cost, small size and low power radio-frequency beacon, called a mini-beacon that is based on the IEEE 802.11 wireless local area networking standard in one aspect of the present invention. The configuration messages may require a password to provide security. When directed to transmit a message, the 802.11 chipset 1602 will follow the ordinary 802.11 protocol including collision avoidance], the method comprising: transmitting by at least one beacon transmitter using a short range wireless radio, a first beacon transmission in a first time period, comprising three fields (a) a first MAC address, (b) a first unique identifier [0078, 0199, 0210, In normal mode, the mini beacon 102 will respond to beacon requests, while in autonomous mode it will automatically generate a Beacon message at a specified interval (Max Beacon Time). The location of the mini-beacon can be represented either as coordinates or in symbolic form (e.g., Room 1223 or Kitchen) and are input to a min-beacon apparatus 103 and are stored in a computer-readable medium in a table 104 of deployment information, indexed by the unique ID of each mini-beacon. The deployment information can be stored in a single table or each beacon may include its information in its transmitted message. The location calculation module was provided with a table that included the mini-beacon symbolic locations and the transmission power, indexed by the mini beacon MAC address (this served as a unique ID). The determination unit 106 discriminates between received signal strengths transmitted by the beacons, and determines which of the beacons to select as the target device location, based upon the current received signals, the history, the target device motion status, and specified criteria (such as largest signal strength)], receiving, by the wireless device from the one or more servers using a second radio, stored information relating to an entity or object associated with the first unique identifier [par 0027, 0074, claim 35, Lastly, the location of the mini-beacon is then found through a table look-up based on the selected mini beacon. Here special hardware is used to identify the device. Beacons are transmitted by client devices and received at known fixed locations. The nearest receiver then notifies the client of its location. This table look-up may be executed by the target client. Alternatively, the table look-up may occur on a remote device in which the table is stored on the remote device and the information communicated to the target client from the remote device. The target client may communicate to a remote server the measured mini-beacon signal intensities and the remote server selects a mini beacon and determines the location of the selected mini-beacon through a table look-up by the remote server and communicates the location to the target client]; receiving, by the wireless device using the short range wireless radio, a first  plurality of received beacon transmissions during the first time period [par 0078, The mini-beacon apparatus of the present invention is also useful with location-based applications and web services, and for many important system functions, such as service discovery, service access, network routing and security]; selecting one or more unique identifiers from the first plurality of received beacon transmissions, by filtering the received beacon transmissions which include the beacon service identifier [par 0074, identity information from one or more mini-beacons in its vicinity and then select one of the mini-beacons that best satisfies a set of conditions based on the intensity of the received signals. These procedures encompass operations that sample the signals, filter and smooth the observations and calculate which beacon best satisfies the current criteria and also determine whether the target client is stationary or moving]; taking further action relating to the stored information, if the first unique identifier is present par 0186-0189, The first location calculation scheme is valid for either the absolute or difference methods of power setting. The second variation of location calculation is used for the case of the arbitrary deployment scheme]; and wherein the stored information comprises at least an identity of the entity or object [par 0078, The location of the mini-beacon can be represented either as coordinates or in symbolic form (e.g., Room 1223 or Kitchen) and are input to a min-beacon apparatus 103 and are stored in a computer-readable medium in a table 104 of deployment information, indexed by the unique ID of each mini-beacon. The deployment information can be stored in a single table or each beacon may include its information in its transmitted message].
 	Masuoka fail to show first beacon comprising a beacon service identifier indicating that the first beacon transmission is associated with the wireless beacon service, beacon transmission which include the he beacon service identifier indicating that a particular received beacon transmission is associated with the wireless beacon service
 	In an analogous art Sung show first beacon comprising (c) a beacon service identifier indicating that the first beacon transmission is associated with the wireless beacon service, beacon transmission which include the he beacon service identifier indicating that a particular received beacon transmission is associated with the wireless beacon service [par 0082, the super frame 900 will be used as illustrated in FIG. 8. It is now assumed that there are no information elements (IE) other than CTA IE and a beacon service ID BSID IE in the super frame 900 as shown in FIG. 8].


2. Masuoka and Sung create the method of claim 1, further comprising: transmitting by the same beacon transmitter using the short range wireless radio [par 0050, 0200, The client location is then reported as the location of this associated mini-beacon. The calculation can be accomplished locally by the mobile computing user providing greater privacy protection or by a location server. Further, a specific design for an apparatus that is a low cost, small size and low power radio-frequency beacon, called a mini beacon that is based on the IEEE 802.11 wireless local area networking standard in one aspect of the present invention. The configuration messages may require a password to provide security. When directed to transmit a message, the 802.11 chipset 1602 will follow the ordinary 802.11 protocol including collision avoidance], a second beacon transmission in a second time period, the second beacon transmission comprising three fields (a) a second MAC Address, (b) a second unique identifier, [par 0199, 0200, In normal mode, the mini-beacon 102 will respond to beacon requests, while in autonomous mode it will automatically generate a Beacon message at a specified interval (Max Beacon Time). In standby mode, the beacon 102 will remain quiet. The microcontroller configures the 802.11 chip set 1602 to only respond to two types of messages: beacon requests and configuration messages. In normal mode, the microcontroller directs the 802.11 chipset 1602 to respond to standard 802.11. Beacon Request messages with an 802.11 Beacon message whose specific contents are stored in the Static Ram 1610. The Beacon message includes the unique ID of the min-beacon. In periodic mode, the beacon message is generated automatically every period. Configuration messages are specifically addressed to the beacon (MAC address) 102]; receiving, by the wireless device using the short range wireless radio, a second plurality of received beacon transmissions during the second time period [par 0199, In normal mode, the mini-beacon 102 will respond to beacon requests, while in autonomous mode it will automatically generate a Beacon message at a specified interval (MaxBeacon Time)]; storing, by the wireless device second stored information relating to the same entity or object and associated with the second unique identifier [par 0074, claim 35, Lastly, the location of the mini-beacon is then found through a table look-up based on the selected mini beacon. This table look-up may be executed by the target client. Alternatively, the table look-up may occur on a remote device in which the table is stored on the remote device and the information communicated to the target client from the remote device. The target client may communicate to a remote server the measured mini-beacon signal intensities and the remote server selects a mini-beacon and determines the location of the selected mini-beacon through a table look-up by the remote server and communicates the location to the target client]; selecting a second set of one or more unique identifiers from the second plurality of received beacon transmissions, by filtering the second plurality of beacon transmissions which include the same beacon service identifier [par 0074, identity information from one or more mini-beacons in its vicinity and then select one of the mini-beacons that best satisfies a set of conditions based on the intensity of the received signals. These procedures encompass operations that sample the signals, filter and smooth the observations and calculate which beacon best satisfies the current criteria and also determine whether the target client is stationary or moving]; and taking other further action relating to the second stored information, if the second unique identifier is present among the selected second set of one or more unique identifiers[par 0186-0189, The first location calculation scheme is valid for either the absolute or difference methods of power setting. The second variation of location calculation is used for the case of the arbitrary deployment scheme]; and wherein the second unique identifier is not equal to the first unique identifier [par 0078, The location of the mini-beacon can be represented either as coordinates or in symbolic form (e.g., Room 1223 or Kitchen) and are input to a min-beacon apparatus 103 and are stored in a computer-readable medium in a table 104 of deployment information].
 	Masuoka fails to show (c) the same beacon service identifier, indicating that the second beacon transmission is also associated with the wireless beacon service, the same beacon service identifier indicating that a particular received beacon transmission is associated with the wireless beacon service [par 0082, the super frame 900 will be used as illustrated in FIG. 8. It is now assumed that there are no information elements (IE) other than CTA IE and a beacon service ID BSID IE in the super frame 900 as shown in FIG. 8].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Masuoka and Sung because provide a method for efficiently performing communication between two devices during allocated channel time according to the IEEE 802.15.3 standard.


8. Masuoka and Sung disclose the method of claim 1 additionally comprising: associating both the first unique identifier and the second unique identifier with a same entity or object [Masuoka par 0074, Location determination procedure. Several procedures are described that are executed by a target client mobile computing device that will receive signals and identity information from one or more mini-beacons in its vicinity and then select one of the mini-beacons that best satisfies a set of conditions based on the intensity of the received signals].

9.   Masuoka and Sung describe the method of claim 1 wherein the step of taking further action comprises: determining, based upon at least a portion of the stored information, that at least one beacon transmitter is associated with a predetermined location [Masuoka, par 0030, further system uses beacon devices that are placed in various locations either to represent that location or to represent an object present at that location and also to provide a URL web pointer for that location or object. The beacon periodically broadcasts a message containing the URL and any device that receives the message can access the web pages pointed to by the URL].

11.   Masuoka and Sung define the method of claim 1 wherein the step of taking further action additionally comprises: controlling further communications between the wireless device and at least one device or server associated with an entity or object in proximity to the wireless device [Masuoka, par 0081, The user (or client) is assumed to have the mapping between beacons and their respective locations. Hence, once the location of the closest beacon is known, that is used as the location of the user. The beacon's location mapping can be added in the beacon frame resulting in a pure client-side solution, with desirable privacy features]

12.    Masuoka and Sung convey the method of claim 1, wherein the step of taking further action includes by the wireless device, sending of the first unique identifier or information derived from the unique identifier, using the second radio, to at least one of  the one or more servers, and receiving the stored information in response [par 0009, 0074, Several procedures are described that are executed by a target client mobile computing device that will receive signals and identity information from one or more mini beacons in its vicinity and then select one of the mini-beacons that best satisfies a set of conditions based on the intensity of the received signals. The target client may communicate to a remote server the measured mini-beacon signal intensities and the remote server selects a mini-beacon and determines the location of the selected mini beacon through a table look-up by the remote server].

13.    Masuoka and Sung reveal the method of claim 1, further comprising: wherein the stored information is received by the wireless device from at least one of the one or more servers prior to the performing of the further action [Masuoka, par 0074, Location determination procedure. Several procedures are described that are executed by a target client mobile computing device that will receive signals and identity information from one or more mini-beacons in its vicinity and then select one of the mini-beacons that best satisfies a set of conditions based on the intensity of the received signals].

14.    Masuoka and Sung teach the method of claim 1, further comprising: wherein the stored information is used to determine if the first unique identifier is present among the selected one or more unique identifiers [Masuoka par 0074, Lastly, the location of the mini-beacon is then found through a table look-up based on the selected mini beacon. This table look-up maybe executed by the target client. Alternatively, the table look-up may occur on a remote device in which the table is stored on the remote device and the information communicated to the target client from the remote device].


18. Masuoka illustrates a method for reducing communications and providing secure communications between one or more servers and a wireless device using a wireless beacon service [par 0050, The client location is then reported as the location of this associated mini-beacon. The calculation can be accomplished locally by the mobile computing user providing greater privacy protection or by a location server. Further, a specific design for an apparatus that is a low cost, small size and low power radio-frequency beacon, called a mini-beacon, that is based on the IEEE 802.11 wireless local area networking standard], the method comprising: transmitting by a beacon transmitter using a short range wireless radio, a first beacon transmission in a first time period, comprising three fields (a) a first MAC address, (b) a first unique identifier[0078, 0199, 0210, In normal mode, the mini beacon 102 will respond to beacon requests, while in autonomous mode it will automatically generate a Beacon message at a specified interval (Max Beacon Time). The location of the mini-beacon can be represented either as coordinates or in symbolic form (e.g., Room 1223 or Kitchen) and are input to a min-beacon apparatus 103 and are stored in a computer-readable medium in a table 104 of deployment information, indexed by the unique ID of each mini-beacon. The deployment information can be stored in a single table or each beacon may include its information in its transmitted message. The location calculation module was provided with a table that included the mini-beacon symbolic locations and the transmission power, indexed by the mini beacon MAC address (this served as a unique ID). The determination unit 106 discriminates between received signal strengths transmitted by the beacons, and determines which of the beacons to select as the target device location, based upon the current received signals, the history, the target device motion status, and specified criteria (such as largest signal strength)], receiving, by the wireless device using the short range wireless radio, a first plurality of received beacon transmissions during the first time period[par 0078, The mini-beacon apparatus of the present invention is also useful with location-based applications and web services, and for many important system functions, such as service discovery, service access, network routing and security]; selecting one or more unique identifiers from the first plurality of received beacon transmissions, by filtering the received beacon transmissions which include the beacon service identifier indicating that a particular received beacon transmission is associated with the wireless beacon service[par 0074, identity information from one or more mini-beacons in its vicinity and then select one of the mini-beacons that best satisfies a set of conditions based on the intensity of the received signals. These procedures encompass operations that sample the signals, filter and smooth the observations and calculate which beacon best satisfies the current criteria and also determine whether the target client is stationary or moving]; taking further action relating to-the stored information, if the first unique identifier is present among the selected one or more unique identifiers [par 0186-0189, The first location calculation scheme is valid for either the absolute or difference methods of power setting. The second variation of location calculation is used for the case of the arbitrary deployment scheme]; and wherein the further action includes: transmitting, by the wireless device to the one or more servers using a second radio, the first unique identifier[par 0009, 0074, Several procedures are described that are executed by a target client mobile computing device that will receive signals and identity information from one or more mini beacons in its vicinity and then select one of the mini-beacons that best satisfies a set of conditions based on the intensity of the received signals. The target client may communicate to a remote server the measured mini-beacon signal intensities and the remote server selects a mini-beacon and determines the location of the selected mini beacon through a table look-up by the remote server]; and in response thereto, receiving, by the wireless device from the one or more servers using the second radio, the stored information relating to an entity or object associated with the first unique identifier[Masuoka par 0074, Lastly, the location of the mini-beacon is then found through a table look-up based on the selected mini beacon. This table look-up maybe executed by the target client. Alternatively, the table look-up may occur on a remote device in which the table is stored on the remote device and the information communicated to the target client from the remote device].


19. Masuoka and Sung creates the method of claim 1 wherein the selecting step is further for selecting only the unique identifiers received with received beacon transmissions that include a same beacon service identifier as other received beacon transmissions associated with the beacon service [par 0074, Several procedures are described that are executed by a target client mobile computing device that will receive signals and identity information from one or more mini-beacons in its vicinity and then select one of the mini-beacons that best satisfies a set of conditions based on the intensity of the received signals. The variations in the location determination procedures depend on factors such as whether all the mini-beacons have the same power setting and whether or not there is overlap in the areas of interest. These procedures encompass operations that sample the signals, filter and smooth the observations and calculate which beacon best satisfies the current criteria and also determine whether the target client is stationary or moving].

22.  Masuoka and Sung provides the method of claim 1, wherein the step of taking further action includes, by the wireless device, sending of information derived from the first unique identifier, using the second radio, to at least one of the one or more servers, and receiving the stored information in response [par 0074, Alternatively, the table look-up may occur on a remote device in which the table is stored on the remote device and the information communicated to the target client from the remote device. The target client may communicate to a remote server the measured mini-beacon signal intensities and the remote server selects a mini-beacon and determines the location of the selected mini-beacon through a table look-up by the remote server and communicates the location to the target client].

23. Masuoka and Sung discloses the method of claim 1, wherein the beacon service identifier identifies a wireless beacon service that is associated with a particular beacon for which the first unique identifier or information derived from the first unique identifier is associated with the stored information received from the one or more servers [par 0074, Alternatively, the table look-up may occur on a remote device in which the table is stored on the remote device and the information communicated to the target client from the remote device. The target client may communicate to a remote server the measured mini-beacon signal intensities and the remote server selects a mini-beacon and determines the location of the selected mini-beacon through a table look-up by the remote server and communicates the location to the target client].


24. Masuoka and Sung teaches the method of claim 1 wherein all beacon transmitter devices participating in a wireless beacon service have the same beacon service identifier for identifying the beacon transmitters as being enabled with the wireless beacon service [Masuoka, par 0116, All of the mini-beacons in the same room will have the same symbolic location name entered in the deployment information table. Thus, it is only necessary for the location calculation procedure to determine that it is has the largest signal strength from any of the mini-beacons in that room]

25., Masuoka and Sung illustrates the method of claim 1, further comprising: transmitting, by another beacon transmitter using the short range wireless radio [par 0027, Beacons are transmitted by client devices and received at known fixed locations. The nearest receiver then notifies the client of its location], another beacon transmission in a another time period, comprising three fields (a) an other MAC Address, (b) an other unique identifier [0078, 0199, 0210, In normal mode, the mini beacon 102 will respond to beacon requests, while in autonomous mode it will automatically generate a Beacon message at a specified interval (Max Beacon Time). The location of the mini-beacon can be represented either as coordinates or in symbolic form (e.g., Room 1223 or Kitchen) and are input to a min-beacon apparatus 103 and are stored in a computer-readable medium in a table 104 of deployment information, indexed by the unique ID of each mini-beacon. The deployment information can be stored in a single table or each beacon may include its information in its transmitted message. The location calculation module was provided with a table that included the mini-beacon symbolic locations and the transmission power, indexed by the mini beacon MAC address (this served as a unique ID). The determination unit 106 discriminates between received signal strengths transmitted by the beacons, and determines which of the beacons to select as the target device location, based upon the current received signals, the history, the target device motion status, and specified criteria (such as largest signal strength)], receiving, by the wireless device using the short range wireless radio, another plurality of received beacon transmissions during the other time period[par 0199, In normal mode, the mini-beacon 102 will respond to beacon requests, while in autonomous mode it will automatically generate a Beacon message at a specified interval (MaxBeacon Time)];; storing, by the wireless device, other stored information relating to another entity or object associated with the other unique identifier [par 0074, claim 35, Lastly, the location of the mini-beacon is then found through a table look-up based on the selected mini beacon. This table look-up may be executed by the target client. Alternatively, the table look-up may occur on a remote device in which the table is stored on the remote device and the information communicated to the target client from the remote device. The target client may communicate to a remote server the measured mini-beacon signal intensities and the remote server selects a mini-beacon and determines the location of the selected mini-beacon through a table look-up by the remote server and communicates the location to the target client]; selecting another set of one or more unique identifiers from the other plurality of received beacon transmissions, by filtering the other plurality of beacon transmissions which include the same beacon service identifier indicating that a particular received beacon transmission is associated with the wireless beacon service[par 0074, identity information from one or more mini-beacons in its vicinity and then select one of the mini-beacons that best satisfies a set of conditions based on the intensity of the received signals. These procedures encompass operations that sample the signals, filter and smooth the observations and calculate which beacon best satisfies the current criteria and also determine whether the target client is stationary or moving];; and taking additional further action relating to the other stored information, if the other unique identifier is present among the other set of one or more unique identifiers [par 0186-0189, The first location calculation scheme is valid for either the absolute or difference methods of power setting. The second variation of location calculation is used for the case of the arbitrary deployment scheme]; wherein a) the other MAC address is not equal to the first MAC address and b) the other unique identifier is not equal to the first unique identifier [par 0078, The location of the mini-beacon can be represented either as coordinates or in symbolic form (e.g., Room 1223 or Kitchen) and are input to a min-beacon apparatus 103 and are stored in a computer-readable medium in a table 104 of deployment information].
 	Masuoka fail to show and (c) the same beacon service identifier, indicating that the other beacon transmission is also associated with the wireless beacon service;
 	In an analogous art show Sung show and (c) the same beacon service identifier, indicating that the other beacon transmission is also associated with the wireless beacon service[par 0082, the super frame 900 will be used as illustrated in FIG. 8. It is now assumed that there are no information elements (IE) other than CTA IE and a beacon service ID BSID IE in the super frame 900 as shown in FIG. 8].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Masuoka and Sung because provide a method for efficiently performing communication between two devices during allocated channel time according to the IEEE 802.15.3 standard.


26. Masuoka provide the method of claim 2, further comprising: transmitting by a second beacon transmitter using the short range wireless radio par 0027, Beacons are transmitted by client devices and received at known fixed locations. The nearest receiver then notifies the client of its location], a third beacon transmission in a third time 0078, 0199, 0210, In normal mode, the mini beacon 102 will respond to beacon requests, while in autonomous mode it will automatically generate a Beacon message at a specified interval (Max Beacon Time). The location of the mini-beacon can be represented either as coordinates or in symbolic form (e.g., Room 1223 or Kitchen) and are input to a min-beacon apparatus 103 and are stored in a computer-readable medium in a table 104 of deployment information, indexed by the unique ID of each mini-beacon. The deployment information can be stored in a single table or each beacon may include its information in its transmitted message. The location calculation module was provided with a table that included the mini-beacon symbolic locations and the transmission power, indexed by the mini beacon MAC address (this served as a unique ID). The determination unit 106 discriminates between received signal strengths transmitted by the beacons, and determines which of the beacons to select as the target device location, based upon the current received signals, the history, the target device motion status, and specified criteria (such as largest signal strength)], receiving, by the wireless device using the short range wireless radio, a third plurality of received beacon transmissions during the third time period; par 0199, In normal mode, the mini-beacon 102 will respond to beacon requests, while in autonomous mode it will automatically generate a Beacon message at a specified interval (MaxBeacon Time)]; storing, by the wireless device, third stored information relating to another entity or object associated with the third unique identifier[par 0074, claim 35, Lastly, the location of the mini-beacon is then found through a table look-up based on the selected mini beacon. This table look-up may be executed by the target client. Alternatively, the table look-up may occur on a remote device in which the table is stored on the remote device and the information communicated to the target client from the remote device. The target client may communicate to a remote server the measured mini-beacon signal intensities and the remote server selects a mini-beacon and determines the location of the selected mini-beacon through a table look-up by the remote server and communicates the location to the target client]; selecting a third set of one or more unique identifiers from the third plurality of received beacon transmissions, by filtering the third plurality of beacon transmissions which include the same beacon service identifier indicating that a particular received beacon transmission is associated with the wireless beacon service[par 0074, identity information from one or more mini-beacons in its vicinity and then select one of the mini-beacons that best satisfies a set of conditions based on the intensity of the received signals. These procedures encompass operations that sample the signals, filter and smooth the observations and calculate which beacon best satisfies the current criteria and also determine whether the target client is stationary or moving]; taking additional further action relating to the third stored information, if the third unique identifier is present among the selected third set of one or more unique identifiers  [par 0186-0189, The first location calculation scheme is valid for either the absolute or difference methods of power setting. The second variation of location calculation is used for the case of the arbitrary deployment scheme]; and wherein a) the third MAC address is not equal to the first MAC address and b) the third unique identifier is not equal to the first unique identifier[par 0078, The location of the mini-beacon can be represented either as coordinates or in symbolic form (e.g., Room 1223 or Kitchen) and are input to a min-beacon apparatus 103 and are stored in a computer-readable medium in a table 104 of deployment information].
 	Masuoka fail to show (c) the same beacon service identifier, indicating that this third beacon transmission is also associated with the wireless beacon service;
 	In an analogous art Sung show (c) the same beacon service identifier, indicating that this third beacon transmission is also associated with the wireless beacon service[par 0082, the super frame 900 will be used as illustrated in FIG. 8. It is now assumed that there are no information elements (IE) other than CTA IE and a beacon service ID BSID IE in the super frame 900 as shown in FIG. 8].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Masuoka and Sung because provide a method for efficiently performing communication between two devices during allocated channel time according to the IEEE 802.15.3 standard.


27.  Masuoka and Sung describe the method of claim 1 wherein the further action comprises: displaying, by the wireless device, at least a portion of the stored information [Masuoka, par 0074, The variations in the location determination procedures depend on factors such as whether all the mini-beacons have the same power setting and whether or not there is overlap in the areas of interest. These procedures encompass operations that sample the signals, filter and smooth the observations and calculate which beacon best satisfies the current criteria and also determine whether the target client is stationary or moving. Lastly, the location of the mini-beacon is then found through a table look-up based on the selected mini-beacon. This table look-up may be executed by the target client. Alternatively, the table look-up may occur on a remote device in which the table is stored on the remote device and the information communicated to the target client from the remote device]

28.  Masouka and Sung display the method of claim 2 wherein the step of taking other further action additionally comprises: controlling further communications between the wireless device and at least one device or server associated with an entity or object in proximity to the wireless device [par 0199, The 802.11 MAC chip implements the link layer protocol necessary to accomplish two-way communication over the shared channel. The 802.11 functions necessary for mini-beacons are controlled by a microcontroller 1608 that operates the mini-beacon 102 in three modes: normal, autonomous and standby].

29. Masouka and Sung create the method of claim 1, further comprising: receiving, by the wireless device, timing notification information for coordination of active times for the beacon transmissions, associated with the short range wireless radio [par 0199, The 802.11 functions necessary for mini-beacons are controlled by a microcontroller 1608 that operates the mini-beacon 102 in three modes: normal, autonomous and standby. In normal mode, the mini-beacon 102 will respond to beacon requests, while in autonomous mode it will automatically generate a Beacon message at a specified interval (Max Beacon Time)].


 	In an analogous art Sung show further comprising: wherein the receiving, by the wireless device of the timing notification information is not directly from the at least one beacon transmitter [par 0014, In order to send a response frame, DEV 2 requests CTA, in which Src DEV is DEV 2 and Dest DEV is DEV 1, from the PNC. Similarly, when the PNC allocates channel time]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Masuoka and Sung because provide a method for efficiently performing communication between two devices during allocated channel time according to the IEEE 802.15.3 standard.

31. Masuoka and Sung create the method of claim 2, further comprising: receiving, by the wireless device, timing notification information for coordination of active times for the beacon transmissions, associated with the short range wireless radio [par 0204, It is possible for a client to use other criteria to select the AP, such as the strongest signal strength or some other Quality of Service (QoS) metric, but this is not typical. Although the beacon and request message format is specific, it is possible to implement these functions as messages in other protocols such as Bluetooth]


 	In an analogous art Sung show further comprising: wherein the receiving, by the wireless device, of the timing notification information, is not directly from the at least one beacon transmitter[par 0014, In order to send a response frame, DEV 2 requests CTA, in which Src DEV is DEV 2 and Dest DEV is DEV 1, from the PNC. Similarly, when the PNC allocates channel time]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Masuoka and Sung because provide a method for efficiently performing communication between two devices during allocated channel time according to the IEEE 802.15.3 standard.

33. Masuoka and Sung The method of claim 2 wherein the step of taking further action comprises: determining, based upon at least a portion of the stored information, that at least one of the beacon transmitters is associated with a predetermined location [Masuoka, par 0081, The mini-beacon method of the present invention is a proximity scheme determined using signal strength from multiple mini-beacon transmitters at known points measured at the target. Accuracy is improved by adjusting the transmit power from the transmitters and statistically processing the received signal strength values. The mobile client scans for all the mini-beacons it can receive, computes the received signal strength for each scanned beacon, and uses a proximity procedure, incorporating the recent history of received signal strengths to find the beacon that best satisfies the desired condition (e.g., maximum signal strength or lowest transmitter) and the user motion status (e.g., moving or stationary)]

34. Masuoka and Sung The method of claim 1, wherein one or more of the steps performed by the wireless device are performed under control of an application program executing on the wireless device either directly via a software interface [par 0075, An embodiment of the mini-beacon device based on the IEEE 802.11 wireless local area network standard that includes a small, low-cost hardware device and associated software that implements a mini-beacon device and the associated software that runs on a client device such as a mobile computing device with wireless capabilities such as a laptop, a PDA, or a cell phone is described]


Claims 15, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masuoka et al. (U.S. Pub No. 2005/0136845 A1) in view of Sung et al (U.S. Pub No. 2006/0050728 A1) in further view of Malik et al. (U.S. Pub No. 2007/0201417 A1).

15. Masuoka and Sung defines the method of claim 2, Masuoka and Sung fail to show further comprising: wherein the first MAC address is not equal to the second MAC address.
 	In an analogous art Malik show further comprising: wherein the first MAC address is not equal to the second MAC address [par 0027, The number of BSSIDs per AP and predefined WLANs per wireless switch may vary, but in one embodiment there are four BSSs perAP (and thus 4 MAC addresses) and 32 WLANs per wireless switch, where 16 of the WLANs are automatically mapped to the BSSs such that each BSSID is associated with four WLAN indices].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Masuoka, Sung, and Malik because this provides desirable to provide wireless switches and access ports that can be set up in an efficient and scalable manner.

17.    Masuoka and Sung describe the method of claim 2, Masuoka and Sung fail to show further comprising: wherein the first MAC address is not equal to the second MAC address and the first unique identifier is not equal to the second unique identifier
 	In an analogous art Malik show further comprising: wherein the first MAC address is not equal to the second MAC address [par 0027, The number of BSSIDs per AP and predefined WLANs per wireless switch may vary, but in one embodiment there are four BSSs per AP (and thus 4 MAC addresses) and 32 WLANs per wireless switch, where 16 of the WLANs are automatically mapped to the BSSs such that each BSSID is associated with four WLAN indices].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Masuoka, Sung and Malik because this provides desirable to provide wireless switches and access ports that can be set up in an efficient and scalable manner.
par 0128, However, for the basic case of a spherical, omnidirectional (or hemispherical) antenna, the location coverage areas can be estimated using a sphere of a given radius. For n mini-beacons, it is determined whether the location coverage areas corresponding to different interest regions do not intersect, intersect but are within the same interest region or intersect only in "Don't Care" regions by checking the distances between the mini-beacons and the edges of the interest regions].


Response to Arguments

Given that there are several described embodiments that support the claims, withdrawal of the rejections under 35 USC is therefore requested.

The examiner agrees the 112 rejection has been withdrawn.


Masuoka Does not Teach the Claimed “MAC Address and a Unique Identifier ”

The examiner respectfully disagrees paragraphs 0078, 0199, 0210, show The location of the mini-beacon can be represented either as coordinates or in symbolic form (e.g., Room 1223 or Kitchen) and are input to a min-beacon apparatus 103 and are stored in a computer-readable medium in a table 104 of deployment information, indexed by the unique ID of each mini-beacon, the paragraph shows using a unique identifier and coordinates to identify a beacon.


(B) Malik Does not teach the claimed “beacon service identifier” (C) Any Combination of Malik and Masuoka Would Not Include Three Different Fields(D) Neither Masuoka nor Malik “filter” beacons based on an “beacon service identifier” (including the BSSIDs of Malik)

Applicant arguments are moot in view of newly rejected claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468